Title: Jeremiah A. Goodman to Thomas Jefferson, 16 June 1815
From: Goodman, Jeremiah Augustus
To: Jefferson, Thomas


          der sir   June 16 day 1815
          I nover new what it was to have my feallings hurt bef before I exknowledg I was to fast intell you to git a nother man if I Could onley bin tryed one more year and Also having Mr yancey at the other plase and then if was not to make as much as he should make I would surmit but my fat I will bare with  patience and try to do the best I Can my daily study has bin for you intrust but Mr Yancey  will judge of this and I trust to god he will give me the Justice your good will has bin all I over ask for
          Mr Yancey I will Let you know the situation of the Crop my Corn is very much mended the wheat & owts is too my tobacco is all standing
          Jeremiah A goodman
        